DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINERS AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Leeck on 3/17/2021.
The application has been amended as follows: 
	Claims 5-20 are cancelled.

	IN THE CLAIMS:
	Claim 1 has been rewritten as follows:
A method for increasing beef cattle production, comprising:
(a)  obtaining a biological sample from a bull or cow to be bred;
(b)  genotyping a bull or cow for the presence or absence of a trio haplotype (trio+) using a panel of genetic markers consisting of:

(ii)  a second polymorphism comprising a C to A transversion at base pair 14,263,362 of BTA10; and
(iii) a third polymorphism comprising an A to G transition at base pair 14,270,483 of BTA10;
wherein the presence of the first, second and third polymorphisms identifies the bull or cow as trio+; and
(c)  selectively breeding the bull or cow identified as trio+;
wherein a bred trio+ cow has an increased likelihood, relative to a cow of unknown trio+ haplotype status, of giving birth to multiple calves in one pregnancy: and a trio+ female progeny of a bred trio+ bull or bred trio+ cow has an increased likelihood, relative to a cow of unknown trio haplotype status, of giving birth to multiple calves in one pregnancy, whereby multiple calve births provide an increase in beef cattle production.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method requires the step of genotyping a bull or cow using a panel of genetic markers that consist of three defined polymorphisms which must, when present, identify a bull or cow having an increased likelihood of giving birth to multiple cows. While the steps of obtaining a biological .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3 and 4 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shukla Ram can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID A. MONTANARI
Examiner
Art Unit 1632


/Thaian N. Ton/Primary Examiner, Art Unit 1632